OPINION — AG — ** BOND COUNSEL — PROFESSIONAL SERVICES — CENTRAL PURCHASING ** (1) FOR PURPOSES OF THE $2.5 MILLION BOND ISSUE TO CONSTRUCT THE OKLAHOMA LIBRARY FOR THE BLIND AND PHYSICALLY HANDICAPPED, THE OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY MAY SELECT ITS OWN BOND COUNSEL AND DETERMINE THE REASONABLE FEE FOR SUCH SERVICES WITHOUT COMPETITIVE BIDDING PURSUANT TO 74 O.S. 85.7 [74-85.7](A)(2). SUCH BOND COUNSEL SERVICES MUST STILL BE REQUISITIONED AND ACQUIRED THROUGH THE CENTRAL PURCHASING DIVISION OF THE OFFICE OF PUBLIC AFFAIRS PURSUANT TO 74 O.S. 85.4 [74-85.4] (2) FOR PURPOSES OF THE $2.5 MILLION BOND ISSUE TO CONSTRUCT THE OKLAHOMA LIBRARY FOR THE BLIND AND PHYSICALLY HANDICAPPED THE OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY MUST ALLOW THE CENTRAL PURCHASING DIVISION OF THE OFFICE OF PUBLIC AFFAIRS TO SELECT AND RETAIN SERVICES OF A FINANCIAL ADVISOR, IT SUCH SERVICES ARE REQUIRED, BY COMPETITIVE BID THROUGH THE CENTRAL PURCHASING DIVISION OF THE OFFICE OF PUBLIC AFFAIRS PURSUANT TO 74 O.S. 85.7 [74-85.7](A) (3) THE CENTRAL PURCHASING ACT, 74 O.S. 85.1 [74-85.1] AS AMENDED, WOULD NOT APPLY TO THE OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY WHEN IT OBTAINS AN UNDERWRITER FOR A BOND ISSUE WHERE THE UNDERWRITER ONLY PURCHASES THE BONDS AND FURNISHES NO ATTENDANT SERVICES. (ATTORNEY, FINANCIAL ADVISORS, ATTORNEY FEES) CITE: 18 O.S. 803 [18-803], 18 O.S. 803 [18-803](A)(2), 61 O.S. 101 [61-101], 62 O.S. 695.11 [62-695.11], 74 O.S. 85.1 [74-85.1], 74 O.S. 85.2 [74-85.2](10), 74 O.S. 85.4 [74-85.4](A), 74 O.S. 85.7 [74-85.7](A)(2) (THOMAS L. SPENCER)